Name: 90/508/EEC: Council Decision of 24 September 1990 concerning the provisional application of the agreed Minute amending the Agreement between the European Economic Community and the Republic of Poland on trade in textile products
 Type: Decision
 Subject Matter: Europe;  leather and textile industries;  distributive trades
 Date Published: 1990-10-17

 Avis juridique important|31990D050890/508/EEC: Council Decision of 24 September 1990 concerning the provisional application of the agreed Minute amending the Agreement between the European Economic Community and the Republic of Poland on trade in textile products Official Journal L 285 , 17/10/1990 P. 0022*****COUNCIL DECISION of 24 September 1990 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Republic of Poland on trade in textile products (90/508/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pending the completion of the procedures necessary for its conclusion, the Agreement between the European Economic Community and the Republic of Poland, initialled on 27 June 1986, has been provisionally applied since 1 January 1987 in accordance, having regard to the Community, with Council Decision 87/300/EEC (1); Whereas that Agreement provides for the possibility of adjustments to the quantitative limitations; Whereas Poland accepted the offer for improved market access which the Community made on the basis of a specific request submitted by Poland under the Phare action plan and it was agreed, in an Agreed Minute of 19 March 1990, to increase for 1990 and 1991 the EEC quantitative limits of a number of categories mentioned in Annex II to the aforementioned Agreement; Whereas both parties agreed that the aforesaid quota increases are exceptional and intended to contribute to the coordinated effort of the 'Group of 24' industrialized countries, to facilitate the restructuring of Poland's economy through, inter alia, improved access to the Community's markets; Whereas it was agreed that the said Agreed Minute will be applied provisionally as from 15 April 1990 pending the completion of the procedures necessary for its conclusion, provided that there is a reciprocal provisional application on the part of the other contracting country, HAS DECIDED AS FOLLOWS: Article Sole The Agreed Minute amending the Agreement between the European Economic Community and the Republic of Poland on trade in textile products shall be applied provisionally as from 15 April 1990 pending its formal conclusion, provided that there is a reciprocal provisional application on the part of the other contracting country. The text of the Agreed Minute is attached to this Decision. Done at Brussels, 24 September 1990. For the Council The President V. SACCOMANDI (1) OJ No L 156, 16. 6. 1987, p. 40.